In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-19-00331-CR


                               THOMAS CAUDILL, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 137th District Court
                                   Lubbock County, Texas
        Trial Court No. 2019-417,382, Honorable John J. "Trey" McClendon III, Presiding

                                        February 26, 2020

                      ORDER OF ABATEMENT AND REMAND
                        Before QUINN, C.J., and PARKER and DOSS, JJ.

       Appellant, Thomas Caudill, appeals his conviction for unlawful possession of a

firearm by a felon, enhanced,1 and sentence to ninety-nine years’ confinement. The

appellate record was originally due November 18, 2019. The clerk’s record was filed by

this deadline, but the reporter’s record was not. We subsequently granted the reporter,

Ms. Breann Hays, three extensions to file the reporter’s record. By letter of January 30,



       1 TEX. PENAL CODE ANN. § 46.04(a), (e) (West Supp. 2019) (third degree felony). Appellant’s range
of punishment was enhanced by two prior final felony convictions. TEX. PENAL CODE ANN. § 12.42(d) (West
2019).
2020, we admonished Ms. Hays that no further extensions would be granted and that her

failure to file the reporter’s record by February 18 would result in the appeal being abated

and the cause remanded to the trial court for further proceedings without further notice.

The reporter’s record has not been filed to date and Ms. Hays has not provided the Court

with an explanation for her failure to file the record.


        Accordingly, we abate this appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.”); 37.3(a)(2) (requiring

appellate courts to “make whatever order is appropriate to avoid further delay and to

preserve the parties’ rights” when the appellate record is not timely filed). On remand,

the trial court shall determine the following:


        1.      what tasks remain to complete the filing of the reporter’s record;

        2.      why Ms. Hays has not completed the necessary tasks;

        3.      what amount of time is reasonably necessary for the completion of those
                tasks; and

        4.      whether Ms. Hays can complete the tasks within the time the trial court finds
                reasonable.


        Should the trial court determine that Ms. Hays will require more than thirty days to

complete, certify, and file the reporter’s record, it shall arrange for a substitute reporter to

do so.       The trial court is directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental clerk’s record and cause that record to be filed with this Court by March 27,

2020.



                                                 2
       Should Ms. Hays file the complete reporter’s record on or before March 9, 2020,

she is directed to immediately notify the trial court of the filing, in writing, whereupon the

trial court shall not be required to take any further action.


       It is so ordered.


                                                                 Per Curiam


Do not publish.




                                               3